Citation Nr: 0932224	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  08-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE


Whether the appellant's countable income exceeds income 
limitations for entitlement to payment of VA improved death 
pension benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from August 1943 to January 1946.  He died in 
January 2002.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 rating decision of 
the Portland, Oregon Department of Veterans Affairs (VA) 
Regional Office (RO) which found the appellant was 
housebound, but determined she was not eligible to receive 
death pension because her countable income exceeded the 
maximum annual pension rate for a surviving spouse.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable income exceeds the applicable 
maximum annual improved death pension rates for the pertinent 
annualization period.


CONCLUSION OF LAW

The appellant's countable income exceeds income limitations 
for entitlement to improved death pension benefits.  
38 U.S.C.A. §§ 101, 1503, 1521, 1541 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2008).   






REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

The facts in this matter are not in dispute.  Resolution of 
the appeal is dependent on application of governing law and 
regulation to the facts shown.

It is notable that under 38 U.S.C.A. § 5103A, VA made 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  The appellant 
was afforded an opportunity to appear at a personal hearing 
and testify concerning her appeal, but she declined a 
hearing.  In August 2006, the appellant indicated that Dr. 
M. S. may have been able to provide evidence to support her 
claim.  In January 2008, the RO sent the appellant a letter 
requesting that the appellant submit a statement from Dr. 
M. S.  The appellant did not respond to this letter with a 
statement from Dr. M. S.  In April 2008, she submitted VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, for medical records from OHSU.  In July 
2008, VA informed the appellant that OHSU had its own medical 
release form and did not accept VA Form 21-4142.  The letter 
enclosed the OHSU medical release form and asked her to fill 
out and return the form so VA could obtain her records from 
OHSU.  The appellant did not respond to this letter and has 
not submitted the appropriate medical release form or a 
statement from Dr. M. S.; hence, VA is unable to obtain these 
medical records without further assistance from the 
appellant.  The duty to assist is not a one-way street.  A 
claimant cannot passively wait for assistance in those 
circumstances where her cooperation is needed for evidentiary 
development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Thus, VA's duty to assist is met.

B.	Legal Criteria, Factual Background, and Analysis

The Secretary shall pay to the surviving spouse of each 
Veteran of a period of war who met the service requirements 
prescribed in § 1521(j), or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, pension at the rate 
prescribed by law as increased from time to time under § 
5312.  38 U.S.C.A. §§ 101(12), 1541(a); 38 C.F.R. 
§§ 3.3(b)(4), 3.23.  

A Veteran will have met the service requirements of § 1521(j) 
if such Veteran served in the active military, naval, or air 
service for ninety days or more during a period of war; 
during a period of war and was discharged or released from 
such service for a service-connected disability; for a period 
of ninety consecutive days of more and such period began or 
ended during a period of war; or for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a)(2).

Death pension benefits are based on income.  Payments of 
these pension benefits are made at a specified annual maximum 
rate, reduced on a dollar-for-dollar basis by annualized 
countable income.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. 
§§ 3.3, 3.23.  In determining annual income, all payments of 
any kind or from any source (including salary, retirement or 
annuity payments, or similar income, which has been waived) 
during the 12-month annualization period in which received 
shall be included except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. § 3.271(a).  Social Security benefits 
are not specifically excluded under 38 C.F.R. § 3.272.  Such 
income is therefore included as countable income.  Fractions 
of dollars will be disregarded in computing annual income.  
38 C.F.R. § 3.271(h).

Medical expenses in excess of five percent of the maximum 
income rate allowable, which have been paid, may be excluded 
from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  An 
estimate based on a clear and reasonable expectation that 
unusual medical expenditure will be realized may be accepted 
for the purpose of authorizing prospective payments of 
benefits subject to the necessary adjustment in the award 
upon receipt of an amended estimate or after the end of the 
12 month annualization period upon receipt of an eligibility 
verification report.  38 C.F.R. § 3.272(g)(2)(iii).  Such 
expenses are only deductible during the 12-month 
annualization period in which they were paid.  

Basic entitlement to improved death pension exists if, among 
other things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  
The MAPR is published in Appendix B of VA Manual M21-1 (M21-
1) and is to be given the same force and effect as if 
published in VA regulations.  38 C.F.R. § 3.21.  

A June 2006 rating decision determined the appellant was 
housebound; however, it determined that payment of pension on 
this basis was precluded because the appellant's annual 
countable income exceeded the MAPR.  The appellant's August 
2006 notice of disagreement can be construed to reflect 
disagreement with the calculation of income and also whether 
she would be entitled to aid and attendance.  It is not 
necessary to determine whether the appellant would be 
entitled to aid and attendance unless her income is below the 
applicable aid and attendance MAPR.  As the aid and 
attendance MAPR is the maximum countable income available for 
improved death pension and is the most beneficial MAPR under 
which the appellant's claim could be adjudicated, the Board 
will consider whether her income has exceeded that amount.  
If she does not meet this maximum income amount, then it 
follows that she also would not meet the lower MAPR for 
housebound status.
The maximum allowable rate for a surviving spouse requiring 
aid and attendance with no dependents was $10,606, effective 
December 1, 2003; $10,893, effective December 1, 2004; 
$11,340, effective December 1, 2005; $11,715, effective 
December 1, 2006; $11,985, effective December 1, 2007; and 
$12,681, effective December 1, 2008.  VA Manual M21-1, Part 
I, Appendix B. 

The appellant has submitted sufficient information regarding 
her income and expenses for the annualization year from 
December 2004 to December 2005.  Hence, this 12-month period 
will be the focus of the Board's determination regarding the 
appellant's countable income.

Information obtained from Social Security in June 2006 shows 
that beginning in December 2004, the appellant was in receipt 
of monthly benefits in the amount of $1,349.20.  In September 
2004, the appellant reported receiving $90.79 monthly in 
Public Employee Retirement System (PERS) benefits.  During 
the annualization period from December 2004 to December 2005, 
she received $16,190.40 in Social Security benefits and 
$1089.48 in PERS benefits.  Her total income (prior to 
consideration of any excluded expenses) during this 
annualization period was $17,280.  

The appellant paid monthly Medicare premiums of $78.20 
($938.40 a year) and monthly insurance premiums of $69 ($828 
a year).  From January to September 2005, she paid $136.89 to 
rent a wheelchair and in October 2005, she paid $1,126.54 
towards the purchase of a wheelchair.  She paid $590 for 
physical therapy and massage from January to March 2005 and 
$240 for medical appointments.  

A May 2006 Care Expense Statement shows that the appellant 
received in home care that was paid for entirely by her 
Medicaid coverage.  The appellant certified that she did not 
pay any amount for receipt of in home care.
The appellant's medical expenses total $3,860 which exceeds 5 
percent of her income by $2,996.  After excluding $2,996 of 
these medical expenses from the appellant's countable income, 
her income during the annualization period from December 1, 
2004 to December 1, 2005 was $14,284.  This amount exceeds 
the MAPR of $10,893 effective during this annualization 
period.  Notably, it also exceeds the currently effective 
MAPR of $12,681.  While the appellant has not provided 
updated income and expense information for a more recent 
annualization period, the evidence does not indicate that 
there has been a significant change in her income and 
expenses, other than general cost of living increases which 
would be reflected by the current MAPR.  

The appellant has alleged that the expenses (over $4,000) she 
incurred to purchase over the counter glyconutrients should 
be deducted from her income as medical expenses.  Textual 
evidence submitted by the appellant states that 
glyconutrients are "natural food-based (nutrition) 
substances that have pharmacological (healing) effects on the 
human body."  This article reports that glyconutrients 
provide the saccharides that have been identified as 
essential for good human health.  Pertinent regulations do 
not specify whether nonprescription drugs or supplements are 
considered a medical expense that can be deducted from annual 
income.  VA's procedural manual states that the cost of 
nonprescription drugs is an allowable medical expense 
deduction only if a physician directs a claimant to take such 
drugs.  VA Adjudication Manual, M21-1MR, V.i.3.D.13.l.  

A July 2006 letter from D. D. E., D. O. states that he treats 
the appellant for osteosarcoma of the hip.  The letter 
reports that he has never prescribed glyconutrients for her, 
but has been aware that she has been taking them for about 
five years.  The appellant also told D. D. E. that Dr. H., 
her orthopedic oncologist, is aware that she is taking these 
supplements.  

In an August 2006 statement, the appellant stated that 
D. D. E. and Dr. H. could not prescribe glyconutrients since 
they are not a drug listed in the Physician's Desk Reference 
for non-prescription drugs and dietary supplements.  She 
stated that Dr. M. S. instructed her how much of the 
glyconutrients she should take to treat her condition.  She 
indicated he was using these supplements in his practice and 
that she was to report her information to the Fisher 
Institute of Medical Research.  

As noted above, in January 2008 the RO asked the appellant to 
provide a statement from Dr. M. S. that he advises her to 
take glyconutrients for her health on an ongoing basis.  The 
appellant did not respond to this request and there is no 
evidence other than her unsupported statement that any health 
care provider directs her to take glyconutrients.  Her 
failure to respond with the pertinent evidence requested 
raises questions about the credibility of her statement that 
Dr. M. S. has instructed her about taking glyconutrients.  
The letter submitted by D. D. E. only states that he and 
another doctor are aware that she is taking these 
supplements; it does not indicate that either of them have 
directed her to start or continue taking them.  Hence, 
expenses the appellant has incurred for glyconutrients cannot 
be excluded from her countable income as unreimbursed medical 
expenses.  

Accordingly, the appellant's countable income has exceeded 
the income limits for payment of improved death pension 
benefits during the annualization period, even if she was 
determined to be entitled to payment at the aid and 
attendance rate, and is a bar to payment of death pension.   
 









ORDER

The appeal to establish that the appellant's income is not a 
bar to payment of improved death pension benefits is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


